      Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 1 of 18
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                              January 30, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

VANESSA GASKIN,                                  §
                                                 §
                      Plaintiff,                 §
                                                 §
VS.                                              §           CIVIL ACTION NO. H-18-4741
                                                 §
PHILLIPS 66 CO.,                                 §
                                                 §
                      Defendant.                 §

                                   MEMORANDUM AND ORDER*

       In December 2018, Vanessa Gaskin, an African-American woman, sued Phillips 66

Company, her former employer, for discrimination after the company fired her. (Docket Entry

No. 1). Her termination date was two days after her 55th birthday. (Docket Entry No. 19-1 at 4).

Gaskin asserted race-discrimination claims under 42 U.S.C. § 1981 and Title VII, 42 U.S.C. §

2000e, et seq., and a claim under the Age Discrimination in Employment Act, 29 U.S.C. § 621, et

seq. (Id.). After discovery, Phillips 66 moved for summary judgment, Gaskin responded, and

Phillips 66 replied. (Docket Entry Nos. 19, 25–27).

       Based on a careful review of the pleadings, the motions, the record, and the applicable law,

the court grants Phillips 66’s motion for summary judgment and, by separate order, enters final

judgment. The reasons for this ruling are set out in detail below.

I.     Background

       A.      The Summary Judgment Evidence

       The record includes the following exhibits submitted by Vanessa Gaskin:

            1. Gaskin’s Texas Workforce Commission Civil Rights Division Charge of
               Discrimination, (Docket Entry No. 25-1 at 1).
       *
            This Memorandum and Order cites ECF Docket Entry page numbers except in deposition
citations, which refer to original transcript page and line numbers.
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 2 of 18



            2.   Gaskin’s deposition transcript, (id. at 7).
            3.   The Phillips 66 Payroll Analyst job description, (id. at 37).
            4.   The Phillips 66 letter informing Gaskin that she would be fired, (id. at 39).
            5.   The Phillips 66 Progressive Discipline Policy, (id. at 41).
            6.   The Phillips 66 Employment of Relatives Policy, (id. at 44).
            7.   The Phillips 66 Position Statement to the Equal Employment Opportunity
                 Commission, (Docket Entry No. 26-7).
       Phillips 66 submitted the following evidence:

            1. The declaration of Krystle King, Gaskin’s supervisor, (Docket Entry No. 19-1 at
                1).
            2. The Phillips 66 Equal Employment Opportunity Policy, (id. at 6).
            3. Excerpts from the Phillips 66 Code of Business Ethics and Conduct, (id. at 10).
            4. The Phillips 66 Employment of Relatives Policy, (id. at 23).
            5. An August 3, 2017, email from Gaskin to Danielle Brunner, a Phillips 66 human-
                resources associate, with an attached resume, (id. at 26).
            6. An August 10, 2017, email from April Hurley of Kelly Services, a staffing agency,
                to Gaskin, with attached resumes, (id. at 30).
            7. August 2017 emails between April Hurley and Gaskin, (id. at 42).
            8. A September 22, 2017, email from Gaskin, (id. at 46).
            9. September 22, 2017, emails between April Hurley and Gaskin, (id. at 48).
            10. A summary of the Phillips 66 investigation into Gaskin’s conduct, (id. at 50).
            11. Gaskin’s deposition transcript, (Docket Entry No. 19-2).
            12. Gaskin’s Texas Workforce Commission Civil Rights Division Charge of
                Discrimination, (Docket Entry No. 19-3).
            13. Gaskin’s resume, (Docket Entry No. 19-4).

       This summary judgment evidence is considered against the applicable legal standards.

       B.        The Applicable Legal Standards

            1.      Summary Judgment

       “Summary judgment is appropriate only if ‘there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.’” Vann v. City of Southaven, 884

F.3d 307, 309 (5th Cir. 2018) (per curiam) (quoting Hanks v. Rogers, 853 F.3d 738, 743 (5th Cir.

2017)). “A genuine dispute of material fact exists when ‘the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.’” Burell v. Prudential Ins. Co. of Am., 820

F.3d 132, 136 (5th Cir. 2016) (quoting Savant v. APM Terminals, 776 F.3d 285, 288 (5th Cir.



                                                       2
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 3 of 18



2014)). “The moving party ‘always bears the initial responsibility of informing the district court

of the basis for its motion[.]’” Brandon v. Sage Corp., 808 F.3d 266, 269–70 (5th Cir. 2015)

(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

          “Where the non-movant bears the burden of proof at trial, ‘the movant may merely point

to the absence of evidence and thereby shift to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material fact warranting trial.’” Nola

Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015) (quoting

Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718–19 (5th Cir. 1995) (per curiam)). While the

party moving for summary judgment must demonstrate the absence of a genuine issue of material

fact, it does not need to disprove the opposing party’s case. Coastal Agric. Supply, Inc. v. JP

Morgan Chase Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014). A fact is material if “its resolution

could affect the outcome of the action.” Burrell v. Dr. Pepper/Seven Up Bottling Grp., Inc., 482

F.3d 408, 411 (5th Cir. 2007). “If the moving party fails to meet [its] initial burden, the motion

must be denied, regardless of the nonmovant’s response.” Pioneer Expl., L.L.C. v. Steadfast Ins.

Co., 767 F.3d 503, 511 (5th Cir. 2014) (quoting Kee v. City of Rowlett, 247 F.3d 206, 210 (5th Cir.

2001)). In deciding a motion for summary judgment, the court resolves all reasonable inferences

in favor of the nonmoving party. City and Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1769

(2015).

             2.      Race Discrimination

          “[T]he ‘inquiry into intentional discrimination is essentially the same for individual actions

brought under section[] 1981 . . . and Title VII.’” Lauderdale v. Tex. Dep’t of Crim. Justice,

Institutional Div., 512 F.3d 157, 166 (5th Cir. 2007) (quoting Wallace v. Tex. Tech Univ., 80 F.3d

1042, 1047 (5th Cir. 1996)). Employment discrimination under both can be proved “by either



                                                        3
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 4 of 18



direct or circumstantial evidence.” Russell v. McKinney Hosp. Venture, 235 F.3d 219, 222 (5th

Cir. 2000). Evidence is direct if it would prove the fact in question “without inference or

presumption.” Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 897 (5th Cir. 2002). If no direct

evidence exists, the court uses the burden-shifting framework in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802 (1973), to determine whether summary judgment is appropriate. Davis

v. Dallas Area Rapid Transit, 383 F.3d 309, 316 (5th Cir. 2004).

       The legal standard is well settled:

       To survive summary judgment under McDonnell Douglas, the plaintiff must first
       present evidence of a prima facie case of discrimination. If the plaintiff presents a
       prima facie case, discrimination is presumed, and the burden shifts to the employer
       to articulate a legitimate, nondiscriminatory reason for the underlying employment
       action. If the employer is able to state a legitimate rationale for its employment
       action, the inference of discrimination disappears and the plaintiff must present
       evidence that the employer’s proffered reason was mere pretext for racial
       discrimination.

Davis, 383 F.3d at 317 (citations omitted, italics added).

       The elements of a prima facie showing of race discrimination are that the plaintiff: “(1) is

a member of a protected class, (2) was qualified for the position that she held, (3) was subject to

an adverse employment action, and (4) was replaced by someone outside of her protected class or

treated less favorably than other similarity-situated employees who were not in her protected

class.” Harville v. City of Houston, Miss., 945 F.3d 870, 875 (5th Cir. 2019).

       The defendant’s burden of articulating a legitimate, nondiscriminatory reason for its

adverse employment action is a burden of production, not persuasion. St. Mary’s Honor Ctr. v.

Hicks, 509 U.S. 502, 506–07 (1993). The “ultimate burden of persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff remains at all times with the plaintiff.”

Id. at 507 (quotation marks omitted). The defendant must produce “admissible evidence, . . .




                                                     4
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 5 of 18



which, if believed by the trier of fact, would support a finding that unlawful discrimination was

not the cause of the employment action.” Id. at 507.

       If the employer meets its burden, the prima facie case dissolves, and the burden shifts back

to the plaintiff to raise a factual dispute material to determining either: (1) that the employer’s

proffered reason is not true but is instead a pretext for discrimination; or (2) that the employer’s

reason, while true, is not the only reason for its conduct, and another “motivating factor” is the

plaintiff’s protected characteristic. Vaughn v. Woodforest Bank, 665 F.3d 632, 636 (5th Cir. 2011)

(quoting Rachid v. Jack in the Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004)). “Once a Title VII

case reaches the pretext stage, the only question on summary judgment is whether there is a conflict

in substantial evidence to create a jury question regarding discrimination.” Shackelford v. Deloitte

& Touche, LLP, 190 F.3d 398, 404 (5th Cir. 1999).

       Gaskin argues that Phillips 66’s grounds for termination were pretextual; she does not also

contend that race was a motivating factor. (Docket Entry No. 25 at 4). “To establish pretext, [the

plaintiff] must show that [the employer]’s proffered explanation is false or unworthy of

credence.” Vaughn, 665 F.3d at 637 (quotation marks omitted). If the plaintiff can produce

evidence that, when viewed in the light most favorable to her, would allow a jury to believe that

the employer’s reason was mere pretext for intentional discrimination, “[s]uch rebuttal evidence,

combined with the prima facie case, will suffice to create a genuine issue of material fact such that

summary judgment is inappropriate.” Id. at 637–38 (italics added).

       In evaluating pretext, including in a disparate discipline case, the focus is on whether the

employer used a discriminatory factor when making the adverse employment decision, not whether

the employer acted wisely or based its decision on an accurate understanding of the facts.

Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1091 (5th Cir. 1995). Title VII does not require



                                                     5
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 6 of 18



objectively fair-minded or well-reasoned business decisions. Id. It does require that employers

refrain from making business decisions on a prohibited basis, including race discrimination. Id.

The question is whether the employer had a good-faith belief that the facts that motivated the

adverse action were true and warranted the action. Id.; Jackson v. Cal-W. Packaging Corp., 602

F.3d 374, 379 (5th Cir. 2010).

            3.       Age Discrimination

        The Age Discrimination in Employment Act makes it unlawful for a private-sector

employer “to discharge any individual or otherwise discriminate against any individual with

respect to [her] compensation, terms, conditions, or privileges of employment, because of such

individual’s age.”      29 U.S.C. § 623(a)(1).         “Unlike Title VII, [§ 623(a)(1) of the Age

Discrimination in Employment Act] does not provide that a plaintiff may establish discrimination

by showing that age was simply a motivating factor.” Gross v. FBL Fin. Servs., Inc., 557 U.S.

167, 174, 177 (2009). “A plaintiff must prove by a preponderance of the evidence (which may be

direct or circumstantial), that age was the ‘but-for’ cause of the challenged employer decision.”

Id. at 177–78.1 “‘[B]ut-for cause’ does not mean ‘sole cause.’” Leal v. McHugh, 731 F.3d 405,

415 (5th Cir. 2013). “[A]n employer may be liable under the [Act] if other factors contributed to

. . . the adverse action, as long as age was the factor that made a difference.” Id. (quotation marks

omitted (quoting Jones v. Okla. City Pub. Schs., 617 F.3d 1273, 1277 (10th Cir. 2010) and finding

the reasoning persuasive)).


        1
          In a pending case, the Supreme Court is considering whether the “but-for” test or a more relaxed
standard—whether age was a factor in an adverse employment decision—applies under the Age
Discrimination in Employment Act provision for federal employees, 29 U.S.C. § 633a(a). Babb v. Sec’y,
Dep’t of Veterans Affairs, 743 F. App’x 280 (11th Cir. 2018), cert. granted sub nom. Babb v. Wilkie, (U.S.
June 28, 2019) (No. 18-882); Pet’r’s Br. at 1–2. Phillips 66 is a private company, and the Supreme Court
has ruled that the private-sector provision of the Age Discrimination in Employment Act, 29 U.S.C. §
623(a)(1), requires plaintiffs to meet the but-for standard. See Gross, 557 U.S. at 177–78. The facts of this
case are analyzed under both causation standards out of an abundance of caution.

                                                         6
      Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 7 of 18



       The Supreme Court has not decided whether the McDonnell Douglas framework applies

when a plaintiff asserting that she was terminated because of age discrimination relies on

circumstantial evidence, but the Fifth Circuit holds that it does. Jackson, 602 F.3d at 378. To

make a prima facie showing of wrongful termination because of age, a plaintiff must show that:

(1) she was fired; (2) she was qualified for the job; (3) she was within the protected class at the

time of the firing; and (4) she was either i) replaced by someone outside the protected class, ii)

replaced by someone younger, or iii) otherwise terminated because of her age. Id. (quoting

Berquist v. Wash. Mut. Bank, 500 F.3d 344, 349 (5th Cir. 2007)). If the employee makes a prima

facie showing and the employer articulates a legitimate, nondiscriminatory reason for the

challenged employment decision, the plaintiff has the burden to avoid summary judgment by

showing a factual dispute as to whether the reason was pretextual, with “evidence of disparate

treatment or [evidence] that the employer’s proffered explanation is false or unworthy of

credence.” Jackson, 602 F.3d at 378–79 (quotation marks omitted).

II.    The Facts Established by the Evidence

       Undisputed competent summary judgment evidence establishes the material facts. Gaskin

is a 57-year-old African-American woman who worked in various capacities at Phillips 66 from

1989 until 2017. (Docket Entry No. 25-1 at 2–3). When she learned on November 30, 2017, that

she would be fired, Gaskin was about to turn 55. (Id.). Her last position at Phillips 66 was as a

Senior Payroll Analyst. (Docket Entry No. 19-1 at 1). She has stated, and the company has not

disputed, that her replacement is younger and Hispanic. (Docket Entry No. 11 at 8; Docket Entry

No. 25-1 at 5).

       Gaskin’s employment required her to follow Phillips 66’s policies and procedures. (Docket

Entry No. 25-1, Gaskin Dep. at 17:24–18:3). Each year, including 2015 through 2017, she certified



                                                    7
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 8 of 18



in writing that she had reviewed and understood the company’s Code of Business Ethics and

Conduct. (Id. at 25:1–18). That Code told Phillips 66 employees to avoid situations presenting

conflicts between their personal interests and those of the company; described potential conflicts

of interest; and stated that it is important for employees to avoid even the appearance of conflict.

(Id. at 25:19–27:6). The Code required employees to file written statements with their managers

disclosing actions that might involve actual or apparent conflicts of interest. (Id. at 27:16–23;

Docket Entry No. 19-1 at 19). One purpose of the disclosure requirement, and of the separate

Phillips 66 Employment of Relatives Policy, was to flag conflicts of interest arising from hiring

relatives of Phillips 66 personnel. (Docket Entry No. 19-1 at 24; Docket Entry No. 25-1, Gaskin

Dep. at 26:8–13, 34:22–37:6). The Code stated that an employee’s knowing failure to disclose a

conflict could trigger termination. (Docket Entry No. 19-1 at 19; Docket Entry No. 25-1, Gaskin

Dep. at 28:5–10).

       As a Senior Payroll Analyst, Gaskin’s duties included serving as a liaison between Phillips

66 and Kelly Services, a staffing agency that Phillips 66 used to obtain workers. (Docket Entry

No. 25-1, Gaskin Dep. at 58:6–14). Gaskin’s analyst tasks did not directly involve her in deciding

Phillips 66 positions would be filled by Kelly Services employees, but she worked with Kelly

Services on safety documentation and payroll issues. (Id. at 58:15–17, 59:11–19).

       In August 2017, a Phillips 66 human-resources associate, Danielle Brunner, asked Gaskin

if she knew anyone who would be interested in a billing-clerk job at Phillips 66. (Id. at 62:15–

64:10). Gaskin recommended her sister, Cheryl Jackson, for the position and forwarded Brunner

Jackson’s resume. (Id.). Although Gaskin testified in her deposition that she verbally told

Brunner—who was not her manager—that Jackson was her sister, Gaskin admitted that she did

not notify her manager or take steps to notify others of the potential conflict, as Phillips 66 policy



                                                      8
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 9 of 18



required. (Id. at 34:5–16, 64:14–65:21; Docket Entry No. 19-1 at 19). Nor did she disclose her

relationship with Jackson in writing to anyone, including Brunner, which was also required.

(Docket Entry No. 19-1 at 19; Docket Entry No. 25-1, Gaskin Dep. at 34:5–16, 64:14–65:21).

        During the search to fill the billing-clerk position, Kelly Services sent Gaskin the resumes

of five candidates. (Docket Entry No. 25-1, Gaskin Dep. at 66:3–8). Later, a Kelly Services

representative emailed Gaskin “to touch base with [her] and see if [she] had a chance to review the

resumes.” (Id. at 71:13–20). Gaskin responded, “Yes, I need to check with the hiring manager to

see if he would like to consider.” (Id. at 72:15–18). But Gaskin testified in her deposition that she

never forwarded the five Kelly Services resumes to the Phillips 66 hiring manger or anyone else.

(Id. at 66:15–21, 69:3–8, 74:11–14).2 She forwarded only Jackson’s resume, and the Phillips 66

hiring manager considered only Jackson and two other candidates, without seeing the Kelly

Services candidates’ resumes. (Docket Entry No. 19-1 at 4).

        On August 21, 2017, Phillips 66 hired someone other than Jackson for the billing-clerk job.

(Id.). In September 2017, the company “transferred” that person elsewhere and hired Jackson in

that person’s place. (Id.). Jackson started working for Phillips 66 in October 2017. (Id.). On

October 20, Phillips 66’s human-resources department received a complaint that Jackson was

Gaskin’s sister and that Gaskin had failed to disclose that she had recommended her sister for the

billing-clerk job. (Id. at 3).

        Krystle King, Gaskin’s direct supervisor, investigated the complaint. (Id. at 2–3). King

interviewed several individuals, including Gaskin, and reviewed Gaskin’s company email account.

(Id. at 3). King found no evidence that, when recommending her sister for the clerk position or



        2
          Gaskin testified that she thought Brunner was handling the hiring process, but she recognized
that Brunner was not copied on the email with the five resumes. (Docket Entry No. 25-1, Gaskin Dep. at
69:16–23).

                                                      9
     Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 10 of 18



when submitting her sister’s resume, Gaskin had disclosed the relationship in writing to King or

anyone else at the company. (Id.). In her interview with King, Brunner—the human-resources

person who had asked Gaskin for the billing-clerk candidate referral—said that Gaskin called

Jackson a “friend” and did not verbally or in writing disclose the family relationship and potential

conflict. (Id.). Gaskin told King in her interview that she had told Brunner that Jackson was

Gaskin’s sister. (Docket Entry No. 25-1, Gaskin Dep. at 81:15–21). King found otherwise.

(Docket Entry No. 19-1 at 3).

        King also found that Gaskin did not forward the five Kelly Services resumes to anyone at

Phillips 66. (Id.). According to Gaskin, when King asked her if she received resumes from Kelly

Services for the billing-clerk position, she responded that she “could not recall.” (Docket Entry

No. 25-1, Gaskin Dep. at 82:11–15).3 King concluded that Gaskin had violated company policy

by failing to disclose the conflict of interest, failing to forward the resumes, and by being untruthful

during the investigation. (Docket Entry No. 19-1 at 4; Docket Entry No. 25-1 at 40).

        On November 30, 2017, Phillips 66 informed Gaskin that she would be fired. (Docket

Entry No. 19-1 at 4; Docket Entry No. 25-1 at 40). The company told her that she could resign or

be fired; she chose termination. (Docket Entry No. 25-1, Gaskin Dep. at 83:10–22). To ensure

that Gaskin’s termination did not impact her retirement benefits, Phillips 66 used her remaining

vacation and excused-leave days to push her official termination date to December 21, two days

after she had become eligible for retirement on her 55th birthday. (Docket Entry No. 19-1 at 4).4




        3
          According to King, Gaskin responded definitively during the investigation that she did not receive
any resumes from Kelly Services. (Docket Entry No. 19-1 at 4).
        4
           Gaskin testified that the company could not take away her retirement, “regardless” of the
termination. (Docket Entry No. 25-1, Gaskin Dep. at 83:23–84:6).

                                                        10
       Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 11 of 18



III.     Analysis

         A.     The Race-Discrimination Claims
         Gaskin makes a prima facie showing of race discrimination. She is African-American;

Phillips 66 does not argue that she was unqualified for her position as a Senior Payroll Analyst;

she was fired; and she states, and Phillips 66 does not dispute, that the company replaced her with

a non-African-American employee. See Harville, 945 F.3d at 875. But her claims do not survive

the rest of the McDonnell Douglas analysis.

         Phillips 66 met its burden to provide legitimate, nondiscriminatory reasons for firing

Gaskin. See Bauer v. Albemarle Corp., 169 F.3d 962, 967 (5th Cir. 1999) (an employer’s belief

that an employee violated a conflict of interest policy was a legitimate reason for termination,

despite the employee’s argument that no actual conflict existed); Horton v. Entergy Servs., Inc.,

No. 3:09-cv-66, 2012 WL 1098470, at *7–8 (S.D. Miss. Mar. 31, 2012) (granting summary

judgment and dismissing a discrimination claim when the employer terminated the employee, in

part, for dishonesty during an investigation, which was a legitimate, nondiscriminatory reason for

the action); Mayberry v. Mundy Contract Maint., Inc., No. H-03-5221, 2005 WL 1965956, at *6

(S.D. Tex. Aug. 16, 2005) (an employer’s good-faith belief that an employee violated company

policy by providing untruthful statements during an investigation was a legitimate,

nondiscriminatory reason for firing).

         Gaskin has not produced or identified evidence that, when viewed in the light most

favorable to her, would allow a reasonable jury to find that the reasons Phillips 66 proffered for

her termination were pretexts for race discrimination. See Vaughn, 665 F.3d at 637–38. Gaskin

argues that her firing was discriminatory because Phillips 66 treated her less favorably than non-

African-American peers and replaced her with a non-African-American employee. (Docket Entry

No. 25 at 3–4). She also claims that: she did not know about the investigation until she learned

                                                    11
    Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 12 of 18



she would be terminated; she complied with the Phillips 66 protocols; “there was no indication”

that the company followed its Progressive Discipline Policy; the investigation was cursory; and

that Phillips 66’s stated reasons for terminating her employment were “changing,” “erroneous,”

and “inconsistent.” (Docket Entry No. 25 at 3, 8, 10; Docket Entry No. 25-1 at 3–4; Docket Entry

No. 26 at 9). These arguments fail.

       The four people who Gaskin alleges received more favorable treatment than she did for

similar violations of Phillips 66’s conflict of interest policy, based on this record, are not

comparators. See Vaughn, 665 F.3d at 637 (“Vaughn’s attempt to establish pretext through

evidence of disparate treatment fails for lack of an appropriate comparator.”). “Disparate treatment

occurs where an employer treats one employee more harshly than other ‘similarly situated’

employees for ‘nearly identical’ conduct.” Id. (citing Lee v. Kansas City S. Ry. Co., 574 F.3d 253,

260 (5th Cir. 2009)). “Employees with different supervisors, who work for different divisions of

a company or who were the subject of adverse employment actions too remote in time from that

taken against the plaintiff generally will not be deemed similarly situated. . . . employees who have

different work responsibilities or who are subjected to adverse employment action for dissimilar

violations are not similarly situated.” Lee, 574 F.3d at 259–60.

       It is undisputed that none of the four people Gaskin identifies as comparators had Krystle

King as his or her supervisor. (Docket Entry No. 19-1 at 4–5).5 None of the purported comparators

was a Senior Payroll Analyst. (Id.). None had been accused of failing to pass along job candidates’




       5
           Gaskin’s former supervisor, Michael Saiz, supervised one purported comparator, Michael Alan,
starting approximately when Gaskin became a Senior Payroll Analyst under Krystle King, in December
2016. (Docket Entry No. 19-1 at 1, 4–5; Docket Entry No. 25-1, Gaskin Dep. at 90:19–22). Saiz was one
of the people who reviewed and approved the decision to terminate Gaskin, but it was King who
investigated and recommended firing her. (Docket Entry No. 19-1 at 4).

                                                      12
       Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 13 of 18



resumes or being untruthful during a company investigation. (See Docket Entry No. 1 at ¶¶ 19–

23).

         Gaskin focuses on Teresa Garrison, alleging that Phillips 66 treated Garrison more

favorably because she referred a family member for an open position at Phillips 66, did not disclose

the relationship, and she was not investigated or terminated like Gaskin. (Docket Entry No. 1 at ¶

20, Docket Entry No. 25 at 7–8). First, it is undisputed that Gaskin’s conduct was investigated

after the human-resources department received a complaint that Gaskin referred her sister for the

billing-clerk position and failed to disclose the relationship. (Docket Entry No. 19-1 at 3). There

is no evidence Phillips 66 had received a similar complaint about Garrison.

         More importantly, Phillips 66’s reasons for terminating Gaskin are not simply that she

recommended a relative for an open position without disclosing the relationship.             King’s

investigation also substantiated that Gaskin failed to forward resumes of qualified applicants for

the same position to the hiring manager, and was untruthful during the investigation. There is no

evidence that Garrison engaged in similar misconduct. Gaskin failed to identify summary

judgment evidence of a similarly situated individual outside her protected class who was treated

less harshly than she was in incidents involving “nearly identical” circumstances. See Barfield v.

Fed. Express Corp., 351 F. Supp. 3d 1041, 1055 (S.D. Tex. 2019); see also Moore v. Univ. Miss.

Med. Ctr., 719 F. App’x 381, 386 (5th Cir. 2018) (rejecting a proffered comparator because the

plaintiff could not establish that the comparator violated the same policy that her employer

determined she violated).

         Gaskin’s arguments that Phillips 66 did not follow its Progressive Discipline Policy,

conducted a cursory investigation, and did not inform her of the investigation until she learned she

would be fired do not create factual disputes material to determining that Gaskin’s failure to



                                                    13
    Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 14 of 18



disclose her referral of a relative for employment, failure to forward other candidates’ resumes,

and alleged untruthful statements were pretexts for discrimination. She does not specify what

disciplinary procedures Phillips 66 failed to follow or explain whether the Progressive Discipline

Policy applied to the offenses that the company found she committed. (See Docket Entry No. 25-

1 at 42–43 (the policy distinguishes between “minor offenses” and those that warrant “immediate

discharge”)). She does not point to evidence indicating that the investigation was cursory. Her

summary judgment brief’s assertion that Phillips 66 did not attempt to confirm “whether Gaskin

communicated the possible conflict” does not create a material factual dispute, given King’s

unchallenged and detailed account of her investigation. (Compare Docket Entry No. 19-1 at 3–5,

with Docket Entry No. 25 at 10).

       The record undermines Gaskin’s arguments that Phillips 66 provided erroneous and

inconsistent grounds for termination and that she did comply with company policy. The record

includes uncontroverted evidence that Gaskin forwarded her sister’s resume for a job vacancy

without disclosing the family relationship in writing to her management, as Phillips 66 policy

required.6 The evidence shows that she failed to send five resumes submitted for the vacancy by

a staffing agency the company used. And the record demonstrates that the company had a good-

faith basis to find that Gaskin was untruthful during the investigation because Brunner—the

human-resources contact—contradicted Gaskin’s claim that Gaskin told Brunner about the family

relationship of the individual she recommended for hire.

       “Management does not have to make proper decisions, only non-discriminatory ones.”

Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005); see also Vought Aircraft


       6
          Gaskin emphasizes her claim that she verbally disclosed the potential conflict to Brunner—who
Gaskin says was in company management—and therefore complied with the disclosure policy. (See Docket
Entry No. 25 at 9). This argument does not help Gaskin because Brunner was not her manager and Gaskin
admits that she did not disclose the conflict in writing.

                                                      14
        Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 15 of 18



Co., 55 F.3d at 1091 (“The question is not whether an employer made an erroneous decision; it is

whether the decision was made with discriminatory motive.”). “Employment discrimination laws

are ‘not intended to be a vehicle for judicial second-guessing of business decisions, nor . . . to

transform the courts into personnel managers.’” Bryant, 413 F.3d at 478 (quoting Bienkowski v.

Am. Airlines, Inc., 851 F.2d 1503, 1507–08 (5th Cir. 1988)). Gaskin has not submitted or identified

evidence creating factual disputes material to determining that Phillips 66’s investigation was in

good faith. As noted, Gaskin admitted that she did not forward the Kelly Services resumes or

provide a written conflict of interest disclosure to her supervisor or anyone else at the company.

(Docket Entry No. 25-1, Gaskin Dep. at 34:5–16, 64:14–65:21, 66:15–21, 69:3–8, 74:11–14).7

          Gaskin’s argument that Phillips 66’s Equal Employment Opportunity Commission

Position Statement is inconsistent with its court filings is also unavailing. Although the Position

Statement did not mention untruthfulness during the company investigation as a termination

ground, and said that failing to disclose the conflict and forward the resumes were the “sole”

grounds for the firing, the termination letter did cite Gaskin’s allegedly untruthful statements as a

basis. (Docket Entry No. 25-1 at 40; Docket Entry No. 26-7 at 4). The Fifth Circuit has clarified

that:

          “[I]n Burton, we simply held . . . that a purported reason that only comes to light
          after the decision to terminate has been made cannot be the real reason for
          termination; . . . we have never held that an employer giving additional reasons to
          the district court to supplement those given to the EEOC supports an inference of
          pretext. The mere fact that [the employer] provided the EEOC with only one of
          [the employer’s] three justifications for terminating [the employee’s] employment
          does not constitute a substantial showing of pretext.”




          7
          Gaskin’s summary judgment brief asserts, without support or citation, that the written disclosure
requirement is “contrary to” Phillips 66 policy. (Docket Entry No. 25 at 9). This assertion does not raise
a material factual dispute.

                                                        15
    Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 16 of 18



Bennett v. Consol. Gravity Drainage Dist. No. 1, 648 F. App’x 425, 430–31 (5th Cir. 2016)

(affirming the trial court’s grant of summary judgment).

       B.      The Age-Discrimination Claim

       Gaskin makes almost identical arguments to support her race and age-

discrimination claims. She offers no evidence specific to the age cause of action except

for a passing reference to the fact that she was “nearing retirement age at the time of her

termination.” (Docket Entry No. 26 at 6).

       Gaskin makes a prima facie showing of age discrimination because: she was fired; Phillips

66 does not argue that she was unqualified for her job; she was over 40 when she was fired;8 and

she states, and Phillips 66 does not dispute, that the company replaced her with a younger

employee. See Jackson, 602 F.3d at 378. As explained above, Phillips 66 stated legitimate,

nondiscriminatory reasons for her termination. See id.

       Gaskin does not point to any evidence creating factual disputes material to determining

that her age was not the “but-for” cause of her firing and that Phillips 66’s grounds for termination

were not pretextual. See Gross, 557 U.S. at 177; Jackson, 602 F.3d at 378–79. Her claim would

fail even under a more lenient causation test than but-for. The firing’s proximity to Gaskin’s

retirement-eligibility date does not create a material factual dispute because, as Gaskin testified,

the firing did not impact her retirement. (Docket Entry No. 19-1 at 4; Docket Entry No. 25-1,

Gaskin Dep. at 83:23–84:6). Phillips 66 investigated the complaint against Gaskin promptly and

then delayed her official termination date to ensure that she would still be retirement eligible.

(Docket Entry No. 19-1 at 3–4).




       8
          The Age Discrimination in Employment Act protects individuals “who are at least 40 years of
age.” 29 U.S.C. § 631(a).

                                                     16
    Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 17 of 18



       The four people who Gaskin alleges received better treatment than she did are not

comparators in the age-discrimination context, for the same reasons discussed above in the race-

discrimination context. See Hoffman v. Baylor Health Care Sys., 597 F. App’x 231, 236 (5th Cir.

2015) (per curiam) (citing Lee, 574 F.3d at 260 (as in Title VII race-discrimination cases, under

the Age Discrimination in Employment Act, “employees [are] not similarly situated when,

compared to the plaintiff, the employees have different work responsibilities or different

supervisors, or work in different company divisions, or were subject to adverse employment

actions too removed in time or for violations too dissimilar in type”)); Barfield, 351 F. Supp. 3d at

1054–55 (applying Title VII case law on comparators to an age-discrimination case). Gaskin’s

purported comparators are not similarly situated to her because they had different jobs, did not

have Krystle King as their supervisor, and were not accused of all of the offenses that Phillips 66

found that Gaskin committed. The four employees’ experiences do not help Gaskin avoid

summary judgment on her age-discrimination claim.

       For the reasons explained above, Gaskin’s other arguments that she satisfied company

policy and challenging Phillips 66’s good faith and compliance with its discipline procedures do

not create factual disputes material to determining that age discrimination did not cause her firing.

The competent summary judgment evidence establishes that Phillips 66 fired Gaskin in good faith

for violating company rules, not because of age-based animus.




                                                     17
      Case 4:18-cv-04741 Document 31 Filed on 01/30/20 in TXSD Page 18 of 18



IV.     Conclusion and Order

        Phillips 66’s motion for summary judgment, (Docket Entry No. 19), is granted. Final

judgement is entered by separate order.

                      SIGNED on January 30, 2020, at Houston, Texas.


                                          _______________________________________
                                                             Lee H. Rosenthal
                                                      Chief United States District Judge




                                                18
